Title: Silas Deane to Jonathan Williams, Jr., 4 July 1777
From: Deane, Silas
To: Williams, Jonathan Jr.


Dear Sir
Paris July 4th. 1777.
Yours of the 20th Ulto. and 1 Inst. are befor us. Mr. Morris were he present, has not the least pretension to any direction of Cap. Wickes or his Prizes and less so to Johnson or Nicolson. They are Continental Property and are immediately under our direction by the express orders of Congress, and under no other Persons. Inclosed you have a Letter to Cap. Wickes and to Cap. Jonson and Nicholson, on this subject. Mr. Lee’s arrival would make no odds in this Business, as il is distinct from any thing contain’d in either of their appointments, and your appointment from us is the only one at present, that can be of any force, we therefore direct you not to give way to any pretensions of any one but consulting with Mr. Ross and Cap. Wickes, proceed to dispose of the Prizes and to settle their affairs in the best and most expeditious manner possible. Mr. Deane has wrote to Cap. Wickes to address to the House you mention.
(Signed) Silas Deane
Mr. Jn. Williams
